

116 HR 2591 IH: PFAS Waste Incineration Ban Act of 2019
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2591IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Khanna (for himself, Mrs. Dingell, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the waste incineration of per- and polyfluoroalkyl substances, and for other purposes.
	
 1.Short titleThis Act may be cited as the PFAS Waste Incineration Ban Act of 2019. 2.Prohibition on waste incineration of PFAS Section 3004 of the Solid Waste Disposal Act (42 U.S.C. 6924) is amended by adding at the end the following new subsection:
			
				(z)PFAS wastes
 (1)Firefighting foamNot later than 6 months after the date of enactment of this subsection, the Administrator shall promulgate regulations prohibiting the disposal by incineration of firefighting foam containing PFAS, which prohibition shall take effect not later than 9 months after the date of enactment of this subsection.
					(2)Other PFAS wastes
 (A)Identification and prohibitionNot later than 12 months after the date of enactment of this subsection, the Administrator shall promulgate regulations—
 (i)identifying additional wastes containing PFAS for which a prohibition on incineration may be necessary to protect human health and the environment; and
 (ii)prohibiting the disposal by incineration of such identified wastes beginning not later than 18 months after the date of enactment of this subsection.
 (B)Review and revisionThe Administrator shall review and revise the list of wastes identified under this paragraph as needed, but not less frequently than every 4 years.
 (3)PenaltiesFor purposes of section 3008(d), a waste subject to a prohibition under this subsection shall be considered a hazardous waste identified or listed under this subtitle.
 (4)DefinitionIn this subsection, the term PFAS means a perfuoroalkyl or polyfluoroalkyl substance with at least 1 fully fluorinated carbon atom. . 